Citation Nr: 1110291	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-40 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Reimbursement or payment for unauthorized medical expenses of the Veteran for treatment received at a private medical facility from November 5th to the 7th, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to February 1988.  

This appeal arises from an administrative determination of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida, which authorized payment of expenses at a private medical facility received from November 3, 2008 through November 4, 2008 and denied payment of expenses from November 5, 2008 to November 7, 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the evidence shows the Veteran came to the Emergency Department of Halifax Health complaining of chest pain on November 3, 2008.  He was admitted to the hospital where he remained until his discharge November 7, 2008.  VA paid the Veteran's medical expenses for care received November 3 and November 4, 2008, and the Veteran is seeking payment for medical services rendered to him at this private medical facility from November 5 through November 7, 2008.  

The Veteran was apparently advised that the payment of the medical expenses incurred on and after November 5, 2008, was denied because his medical condition at that time had stabilized sufficiently for him to be transferred to a VA hospital or facility.  However, the current record contains no formal medical opinion establishing that fact.  The claim must be remanded for a physician to review the medical records from Halifax Medical Center to determine if the Veteran's condition was stabilized prior to November 7, 2008.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA physician to review the Veteran's records of treatment from Halifax Hospital Medical Center from November 3 to November 7, 2008.  Ask the physician to indicate at what date, if any, prior to his discharge on November 7, 2008, the Veteran's condition was sufficiently stabilized so that he could be safely transferred to a VA or other Federal facility.  The physician's conclusion should be documented for the record.  

2.  If the benefit sought on appeal remains denied the Veteran and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



